 


 HR 3642 ENR: Harlem Hellfighters Congressional Gold Medal Act
U.S. House of Representatives

text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I 
One Hundred Seventeenth Congress of the United States of America At the First SessionBegun and held at the City of Washington on Sunday, the third day of January, two thousand and twenty-one 
H. R. 3642 
 
AN ACT 
To award a Congressional gold medal to the 369th Infantry Regiment, commonly known as the Harlem Hellfighters, in recognition of their bravery and outstanding service during World War I. 
 
 
1.Short titleThis Act may be cited as the Harlem Hellfighters Congressional Gold Medal Act. 2.FindingsCongress finds the following: 
(1)When the United States officially entered World War I in April 1917, the Armed Forces were still segregated, even though African-American soldiers had served and distinguished themselves in every war since the Revolutionary War, and even the Colonial Wars preceding the American Revolution. (2)After several years of advocacy and debate, in 1916 the State of New York authorized the recruitment of the 15th New York National Guard Regiment, which was called to Federal service on July 25, 1917, soon after arriving for training at Camp Whitman, New York. 
(3)The 15th completed its basic military practice training at Camp Whitman, New York. (4)To receive combat training, the 15th reported, on October 8, 1917, to Camp Wadsworth, in Spartanburg, South Carolina, where it experienced many incidents of racial discrimination. 
(5)Consequently, the government agreed to remove the 15th from Camp Wadsworth, but, instead of receiving further training, the regiment began preparing for deployment to France in November. (6)The 15th arrived in Saint Nazaire, France, on January 1, 1918, where it was redesignated the 369th Infantry Regiment. 
(7)Partly because many White soldiers within the American Expeditionary Forces (hereinafter, the AEF) refused to perform combat duty with Black soldiers, members of the 369th were initially assigned manual labor tasks, such as loading and unloading supplies, and constructing roads and railroads. (8)After receiving pressure from the 369th regimental commander about not having a combat mission, the AEF attached the 369th to the French Fourth Army. 
(9)By mid-March of 1918, the 369th went to the Argonne Forest with the French 16th Division for training and soon entered the trenches. (10)The 369th encountered its first German soldiers in combat in April, 1918. 
(11)In May of 1918, Private Henry Johnson of the 369th received the French Croix de Guerre, with Palm, for extraordinary valor, becoming one of the first American soldiers to be awarded this honor. (12)Johnson also belatedly received a Purple Heart, was awarded the Distinguished Service Cross, and in, 2015, was awarded the Medal of Honor. 
(13)Throughout the remainder of the spring and into the summer the 369th served at Minacourt, in the Champagne-Marne Defensive, and during the Aisne-Marne Offensive in support of the French 161st Infantry Division. (14)As summer turned to autumn, the 369th went on to participate in the Meuse-Argonne offensive, where it captured the important village of Sechault despite sustaining severe losses. 
(15)On October 14, 1918, the 369th advanced to Alsace. (16)On November 20, 1918, the 369th reached the banks of the Rhine River as part of the French Army of Occupation, the first Allied unit to do so. 
(17)The 369th was relieved of its assignment with the French 161st Division in December, 1918, and elements of the regiment sailed for New York in late January and early February, 1919. (18)The 369th Infantry Regiment received a parade up 5th Avenue in New York City on February 17, 1919, receiving applause and cheers from hundreds of thousands of onlookers. 
(19)The 369th was demobilized on February 28, 1919. (20)Over 170 individual members of the 369th received the Croix de Guerre, many were awarded the Distinguished Service Cross, and the 369th was awarded a unit citation. 
(21)It is generally believed that the 369th was dubbed the Harlem Hellfighters by German soldiers, who found the men to be incredibly determined and courageous in battle. (22)The 369th was the first regiment of African Americans to deploy overseas during World War I and spent 191 days on the front line in World War I, more than any other American regimental sized unit. 
(23)The 369th never lost a foot of ground nor had a man taken prisoner, despite suffering a high number of casualties. 3.Congressional gold medal (a)Award authorizedThe Speaker of the House of Representatives and the President pro tempore of the Senate shall make appropriate arrangements for the award, on behalf of the Congress, of a gold medal of appropriate design to the 369th Infantry Regiment, commonly known as the Harlem Hellfighters, in recognition of their bravery and outstanding service during World War I. 
(b)Design and strikingFor the purposes of the award referred to in subsection (a), the Secretary of the Treasury shall strike the gold medal with suitable emblems, devices, and inscriptions, to be determined by the Secretary. (c)Smithsonian Institution (1)In generalFollowing the award of the gold medal in honor of the 369th Infantry Regiment, the Harlem Hellfighters, the gold medal shall be given to the Smithsonian Institution, where it will be displayed as appropriate and made available for research. 
(2)Sense of CongressIt is the sense of Congress that the Smithsonian Institution should make the gold medal awarded pursuant to this Act available for display elsewhere, particularly at other locations associated with the Harlem Hellfighters. 4.Duplicate medals (a)In generalThe Secretary may strike and sell duplicates in bronze of the gold medal struck under section 3, at a price sufficient to cover the costs of the bronze medals, including labor, materials, dies, use of machinery, and overhead expenses. 
(b)Proceeds of salesThe amounts received from the sale of duplicate medals under subsection (a) shall be deposited in the United States Mint Public Enterprise Fund. (c)Authority to use fund amountsThere is authorized to be charged against the United States Mint Public Enterprise Fund such amounts as may be necessary to pay for the costs of the medals struck under this Act. 
5.Status of medalsThe gold medal struck pursuant to this Act is a national medal for purposes of chapter 51 of title 31, United States Code. 6.Determination of budgetary effects The budgetary effects of this Act, for the purpose of complying with the Statutory Pay-As-You-Go Act of 2010, shall be determined by reference to the latest statement titled Budgetary Effects of PAYGO Legislation for this Act, submitted for printing in the Congressional Record by the Chairman of the House Budget Committee, provided that such statement has been submitted prior to the vote on passage. 
 Speaker of the House of Representatives.Vice President of the United States and President of the Senate.
